Mr. Justice Turner
concurred specially, as follows:
I concur in the affirmance of the judgment of the court below, on the ground that the petition found in the record was sufficient to authorize the city council of Tacoma, under its charter, to establish an assessment district, and to take the necessary preliminary steps to cause the street included within the assessment district to be improved.
By construing the ninth subdivision of section 48 and section 114 of the charter together, the legislative intent is made apparent. That intent was, that the steps preliminary to street improvements should be set in motion upon the petition of a majority of the resident lot owners within the proposed assessment district, but that the work should not be entered upon until an opportunity had been offered to all the lot owners, resident and non-resident, within such district, to express their wishes.
This construction makes the provisions of the two sections ■harmonious, and gives to each a sensible application. It does no violence to the language employed in the ninth subdivision of section 48, because that language is already ambiguous. The words, “resident owners of more than one-half of the property fronting upon the proposed improvements, ” is a very inapt form of expression to convey the meaning contended for by appellant, namely: “a majority of one-half the property owners, who shall also be residents of the city.” A very slight transposition of the words employed, without any addition whatever, will make them convey the meaning which I conceive to have been intended. *421Such transposition would make the sentence read, “ more than one-half of the resident owners of property fronting upon the proposed improvement.”
Any other construction would lead to the conclusion that the legislature intended streets in Tacoma owned in greater part by non-residents to remain unimproved; a conclusion which is absolutely inadmissible.